Judgment, Supreme Court, New York County *694(Harold Beeler, J.), rendered February 16, 1996, convicting defendant, after a jury trial, of murder in the second degree, attempted robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, and sentencing him to a term of 25 years to life, concurrent with three concurrent terms of 5 to 15 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. At a Rodriguez hearing (People v Rodriguez, 79 NY2d 445), the People provided ample evidence of relationship familiarity between defendant and the witness, who had been roommates for at least several months. Police testimony as to the witness statements concerning the relationship was sufficient to meet the People’s burden at the hearing (compare, People v Cotto, 222 AD2d 345, lv denied 88 NY2d 846, with People v Gonzalez, 80 NY2d 883).
The court correctly limited the admission of the nonwitness accomplice’s hearsay statements to those genuinely against his penal interest (see, People v Brensic, 70 NY2d 9, 16), and we find no alternate theory under which the hearsay statements purportedly favorable to defendant could have been admitted.
Defendant’s remaining contentions are without merit. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.